Per Curiam:
We are inclined to think that the conclusion reached by the learned judge of the court below, in this case, was the correct ,one, and that an issue could have resulted properly in nothing but the establishment of the testamentary capacity of John McPherson at the time of the making of his will. That he was frequently drunk, and generally ill natured and stubborn, is, we think, established by the contestants’ evidence; nevertheless, an examination of that evidence fails to convince us that when sober he was not capable of transacting his business, or that up to the time of the execution of his testament he was not in the possession of a sound disposing memory.
The appeal is dismissed and the decree affirmed, at the costs of appellants.